                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

PATRICK ADGER, ID # 2048709,                            )
          Petitioner,                                   )
vs.                                                     )    No. 3:19-CV-1772-M (BH)
                                                        )
LORIE DAVIS, Director,                                  )
Texas Department of Criminal                            )
Justice, Correctional Institutions Division,            )
              Respondent.                               )    Referred to U.S. Magistrate Judge1

                                                    ORDER

        Before the Court is the Petition for A Writ of Habeas Corpus by a Person in State

Custody, received August 13, 2019 (doc. 6). On July 26, 2019, it was recommended that the

petitioner’s prior Motion for Extension of Time In Pursant [sic], 2254(A) Hebaus [sic] Corpus

Writ, received July 25, 2019 (doc. 3), be dismissed for lack of subject matter jurisdiction, unless

he either filed a motion to proceed in forma pauperis or pays the $5 filing fee and submitted a

habeas petition on the appropriate form within the fourteen-day period for objecting to the

recommendation, or by some other deadline set by the Court. Because the petitioner has now

filed a petition, and the July 26, 2019 findings, conclusions, and recommendation have not yet

been accepted, they are hereby VACATED.

        SIGNED this 14th day of August, 2019.


                                                              ___________________________________
                                                              IRMA CARRILLO RAMIREZ
                                                              UNITED STATES MAGISTRATE JUDGE




1
  By Special Order No. 3-251, this habeas case was automatically referred for full case management, including
determination of non-dispositive motion and issuance of findings of fact and recommendations on dispositive
motions.
